In a proceeding pursuant to CPLR 1211 for permission to withdraw a portion of certain moneys deposited on behalf of the infant Paul Anthony DeGennaro pursuant to an order of the Supreme Court, Nassau County, the petitioner Augustine DeGennaro, the father and natural guardian of the infant, appeals from an order of the same court (Burke, J.), dated March 10, 1989, which denied his application.
Ordered that the order is reversed, as a matter of discretion in the interest of justice, without costs or disbursements, and the application is granted to the extent that the Williams-*444burgh Savings Bank, upon service of a certified copy of this order, with notice of entry, and presentation of the passbook and a properly executed withdrawal slip, is hereby directed to issue a check in the sum of $13,729, payable to The Knox School, Saint James, New York, 11780.
The petitioner Augustine DeGennaro, the father and natural guardian of Paul Anthony DeGennaro, an infant, sought to withdraw from an account at the Williamsburgh Savings Bank, a portion of the infant’s funds to be applied to tuition and other school expenses for the 1988/1989 school year at The Knox School.
Contrary to the Supreme Court’s determination, we find that based upon the affidavits and other documents submitted by the petitioner, withdrawal of $13,729 from the infant’s funds to be applied toward tuition and school expenses at The Knox School is warranted. Brown, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.